Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-18-00426-CR

                                         Richard Able TELLEZ,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR3176
                           Honorable Laura Lee Parker, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED May 29, 2019.


                                                        _____________________________
                                                        Irene Rios, Justice




1
 The Honorable Raymond Angelini presided over the guilt/innocence stage of the trial, and the sentencing hearing
was held before the Honorable Laura Parker.